Title: John Adams to John Quincy Adams, before 8 September 1790
From: Adams, John
To: Adams, John Quincy


Dear sir
New York [ante 8] September 1790
I received with great Pleasure your Letter of the 9 of August, inclosing a Receipt from Mr Parsons for one hundred Pounds lawful Money, which you paid him in the month of August, Second day, in full for your Tuition as a Clerk in his office for the term of three Years.
I learned, with Pleasure also, that on the 9th of August you took Possession of an office in my house, where I wish you more pleasure and as much Profit as I once had.
At the Age of 23, My son, I know by Experience, that in the Profession of the Law, a Man is not to expect a run of Business, nor indeed enough to afford him a subsistence. I mean to assist you, till you can do without my Aid: I only ask of you to recollect that my Circumstances are not affluent: that you have Brothers and a sister who are equally intitled to assistance from me: and that therefore as Strict an Œconomy as is consistent with your Comfort and with decency is necessary.
There is a Pew in an Obscure Corner of Mr Thatchers Church which belongs to me. My Advice to you is to acquaint the Family in Possession of it, that you have the Care of it. indeed I would have you take Possession of it, and Sit in it— The Contribution I had rather pay than that you should not have a known Seat in some Meeting.
You are happy in a Connection with Dr Welsh. He is a Man of Sense and Information in publick as well as private affairs, and will be a worthy Friend to you. I hope he will introduce you to his Clubb: and I know that it will be in his Power and inclination to promote your Reputation.
Dread not “unmerited Enmity” nor “unprovoked Ma[li]ce” “Industry” and “honour” will dissipate every Vapour of those kinds. Patience will be necessary. You must take large draughts of Patience. nothing is to be done in this World with out that.
If you meddle with political subjects, let me Advise you to never loose sight of Decorum. Assume a Dignity above all Personal Reflections: and avoid as much as possible a Party Spirit. The true Interest and honour of your Country should be your only Object. And may you be a Terror to those evil Doers, to whom Truth and Falshood are equally but sport, honour but a Phantom, and their own insignificant importance their only objects. The hands of two many such Creatures appear in some of the Boston Newspapers.
I shall give you the Care of my House where you are and will send you a Power for that Purpose. fifteen Pounds is too much to be deducted out of 36 for your office. I had however rather apply the whole 36 to your accommodation there than that you should go any where else.
Your communications on political subjects, will always be agreable.
Your Brother Charles is uncommonly assiduous in his office, and very attentive to his studies. He is acquiring [a] Reputation for the Ease and Elegance of his manners as well as for the solidity of his Pursuits.
I am uneasy at the Delay of your Brother Tho[mas.] I long to See you, as well as my Aged venerable, beloved Mother and all my other dear friends Around the Blue Hills.
I am with the tenderest Affection / your Father
John Adams.
 